Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 5 states “disc-shaped body portion including the suction port and the discharge port, a tubular portion including the relief flow path inside the tubular portion is provided in the body portion”. The specification identifies 71 as the disk shaped body portion. The suction port and the discharge port do not appear to be part of element 71. Also, the tubular portion 88 including the relief flow path inside the tubular portion does not appear to be provided in the body portion 71. Therefore, the intended scope of claim 5 is unclear as the claimed invention is inconsistent with (conflicts with) the specification as filed. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi US 4897025 in view of Kano US 20040022659 in further view of Gardner US 4240567.
 	Negishi discloses:
 	1. A pump device (see e.g. Figs 1-2), comprising: a rotating body (7) that is rotationally driven about a rotation axis (see e.g. col 2 lines 30-35); a pump housing (1, 2, 3) including a suction port and a discharge port (see suction port and discharge port in annotated Fig 2 herein) that are open to an accommodating chamber accommodating the rotating body (open to the chamber inside 5 which accommodates 7), the suction port (11) and the discharge port (12)  extending in a shape of an arc-shaped groove (see e.g. the dotted lines of 11 and 12 in Figs 1 and 8-9); and a relief valve (23) that opens when a hydraulic pressure in the discharge port 
  	Negishi does not appear to illustrate the location of the outlet and does not appear to disclose one end being shallower than a middle portion of the discharge port.
 	In Figs 7-8, Kano discloses a pump having a discharge port (12) having an outlet (13) in the middle of the discharge port and one end (12a1 or 12b1) being shallower than a middle portion (at outlet 13) of the discharge port (12).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize one end being shallower than a middle portion at the outlet of the discharge port as taught by Kano in the system of Negishi to gain the benefit of “abrasive particles will not be accumulated in the discharge groove 12, and the majority of the abrasive particles will move downward or fall due to their own weight along the bottom surface of the discharge groove 12 and will be then discharged from the outlet 13” as taught by Kano in 0063.

 	Negishi does show the opening of the relief valve in the groove bottom 12 surface (see annotated Fig 2 herein). However, the drawings do not specify the location of the opening to the relief valve along the length of the discharge port. Thus, Negishi does not disclose the relief flow path being provided so as to be open to a groove bottom surface of the one end of the discharge port.
 	Gardner discloses a pump having a discharge port 54 having an outlet 40 located in the middle of the discharge port 54 and an opening 55 leading to an axially aligned relief valve 86, including the discharge port 54 includes an one end in a direction in which the discharge port extends (end of 54 near 55), the relief flow path being provided so as to be open to a groove bottom surface of the one end of the discharge port (see Fig 4 where 55 opens into one end of grove bottom surface of discharge port 54). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the location of the relief valve opening as taught by Gardner in the system of Negishi as modified above to gain the benefit of using a known location for the opening for the relief valve in a discharge port separated from an outlet located in the middle of the discharge port. 
 	
 	Negishi as modified above discloses:
 	2. The pump device according to claim 1, wherein the rotating body (45) defines a plurality of pump chambers (9) on an outer peripheral side of the rotating body, each of the pump chambers having a capacity that changes with rotation of the rotating body, the pump 
 	3. The pump device according to claim 1, wherein the groove bottom surface of the discharge port is such a tilted surface that a depth of the discharge port in a direction parallel to the rotation axis gradually increases from the one end toward the middle portion (see Figs 7-8 of Kano as applied to Negishi).  
 	4. The pump device according to claim 1, wherein the biasing member is a coil spring, and a direction in which the coil spring extends and contracts is substantially parallel to the rotation axis (see annotated Fig 2 of Negishi herein).  
 	As best understood in light of the 112(b) rejection above, Negishi as modified above discloses: 5. The pump device according to claim 1, wherein the pump housing (1, 2, 3) includes a disc-shaped body portion (as best understood, see 3 in Fig 2 of Negishi) including the suction port and the discharge port (see annotated Fig 2 herein), a tubular portion (see annotated Fig 2 herein) including the relief flow path (see annotated Fig 2 herein) inside the tubular portion is provided in the body portion (3), the tubular portion accommodates the valve body and the biasing member (see annotated Fig 2 herein) wherein the spring is the biasing member), and the tubular portion is entirely located radially inward of an outer peripheral surface of the body .  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi US 4897025 in view of Kano US 20040022659 in further view of Gardner US 4240567 in further view of Yukitake US 20100008797.
 	Negishi as modified above discloses: 6. The pump device according to claim 4, further comprising an motor unit that rotationally drives the rotating body (see col 2 lines 32-34), wherein the rotating body (7) is attached to an output rotating shaft of the electric motor unit (see col 2 lines 32-35), the coil spring is accommodated in a tubular portion provided in the pump housing (see annotated Fig 2 herein), and the tubular portion is entirely located radially inward of an outer peripheral surface of the electric motor unit when the pump housing is viewed in a direction of the rotation axis (see Fig 2 of Negishi).
 	Negishi does not specify the type of motor and thus does not disclose an electric motor.
 	Yukitake discloses the use of an electric motor 3 to drive a pump (see Fig 1).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an electric motor in the system of Negishi as modified above to gain the benefit of utilizing electrical energy to power the pump.




    PNG
    media_image1.png
    920
    964
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746